Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 07, 2020

The Court of Appeals hereby passes the following order:

A20A1755. MARY CYNTHIA GORDON v. DEUTSCHE BANK NATIONAL
    TRUST COMPANY et al.

      Deutsche Bank National Trust Company sued Mary Cynthia Gordon for
declaratory and injunctive relief, alleging that she had wrongfully clouded the title of
property on which it held a security deed. The trial court entered judgment on the
pleadings in favor of the bank, and Gordon appealed to this Court. We affirmed in an
unpublished opinion. Gordon v. Deutsche Bank Natl. Trust Co., Case No. A19A0586
(May 16, 2019). Back in the trial court, Gordon filed a motion to set aside the
judgment under OCGA § 9-11-60 (d). The trial court denied the motion, and Gordon
filed this direct appeal. The Bank has filed a motion to dismiss the appeal on the
ground that Gordon failed to follow the proper appellate procedure. We agree with
the Bank.
      “[T]he denial of a motion to set aside a final judgment under OCGA § 9-11-60
is not directly appealable and instead requires the filing of an application for
discretionary appeal under OCGA § 5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson,
283 Ga. App. 116, 116 (640 SE2d 688) (2006); see OCGA § 5-6-35 (a) (8), (b).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Gordon’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
direct appeal. The Bank’s motion to dismiss is therefore GRANTED, and this appeal
is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/07/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.